DETAILED ACTION

Status of Claims
Claims 1, 6-13, 15, 18-21, 23-26 is/are pending.
Claims 1, 6-13, 15, 18-21, 23-26 is/are rejected.
Claims 2-5, 14, 16-17, 22 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6-13, 15, 18-21, 23-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention as stated in the objections to the amendment filed 12/07/2020 under 35 U.S.C. 132(a).
 	The disclosure as originally filed provides support for chemical bonding between an intermediary layer and a backing layer made from the specific material represented by the trademark ARMORCORE™ (or chemical bonding between the additional layer and a backing layer made from the specific material represented by the trademark ARMORCORE™), but does not provide adequate support for chemical bonding between the intermediary layer and a backing layer made of any polyester resin in general, as recited in claims 1, 13 (or chemical bonding 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-13, 15, 18-21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	JP 2001-150559 (NISHIYAMA-JP ‘559),
		in view of HONGO (US 2014/0213729),
		and in view of SELF (US 2012/0202024),
		and in view of TORRES (US 2008/0250558),

	NISHIYAMA-JP ‘559 discloses a fiber-reinforced molded product comprising: 
• a curable gelcoat layer (1) (corresponding to the recited “surface layer”) comprising unsaturated polyester (e.g., isophthalate-based polyester, etc.); 

• an intermediate layer (2) (corresponding to the recited “intermediary layer”) comprising a first layer (21) made of glass fibers with unsaturated polyester resin (e.g., dicyclopentadiene unsaturated polyester resin, etc.) and a second layer (22) made of glass fibers with unsaturated polyester resin (e.g., dicyclopentadiene unsaturated polyester resin, etc.); and 

• a fiber-reinforced resin layer (3) (corresponding to the recited “backing layer”) comprising unsaturated polyester resin (e.g., dicyclopentadiene unsaturated polyester resin, etc.) and reinforcing fiber.  


The fiber-reinforced molded product is typically formed by: providing a mold surface; applying (e.g., via spraying) the curable gelcoat composition to form a gelcoat layer (1), followed by curing said gelcoat; applying (e.g., via spraying) the first (21) and second (22) polyester-containing layers onto the gelcoat layer to form an uncured intermediate layer (2); applying (e.g., via spraying) the polyester-containing fiber-reinforced resin layer (3) onto the uncured intermediate layer (2); simultaneously curing the uncured intermediate layer (2) and the uncured fiber-reinforced resin layer (3) to form the fiber-reinforced molded product. The fiber-reinforced molded product is useful in bathtub and/or other washing facility applications. (entire document, e.g., paragraph 0001-0002, 0009-0014, 0018, 0020, 0030, etc.)  However, the reference does not specifically mention acrylic-modified isophthalic gelcoat compositions or chemical bonding between layers.
	HONGO ‘729 discloses that it is well known in the art to use curable compositions comprising an unsaturated polyester (e.g., a condensation reaction product of polycarboxylic 
	SELF ‘024 discloses that it is well known in the art to select the compositions of adjacent curable layers in fiber-reinforced composite materials (e.g., articles used in wet or marine environments such as shower stalls, boat hulls, etc.) to facilitate crosslinking or reactions between said adjacent layers during curing which results in chemical bonding between said adjacent layers, thereby resulting in fiber-reinforced composite articles which are less susceptible to delamination and have enhance structural properties. (Figure 4A-4F; paragraph 0003, 0011-0013, 0020-0021, 0026-0028, 0033-0038; etc.)
	TORRES discloses that it is well known in the art to form panels for bathtub or shower enclosures using gelcoat-covered composite panels formed by conventional hand lay-up or spray up methods, wherein the back of the panels optionally contain additional structural elements (e.g., ribs, plates, etc.) to provide further stiffening or support, and wherein the panel can be configured or structured to provide contact to structural surfaces (e.g., floor, wall, studs, etc.).  (Figure 1; paragraph 0002, 0021, 0026, etc.)
	MORNEAU ET AL discloses that it is well known in the art that panels for shower or other bathroom fixtures can be configured or structured so that the back surface of the panel contacts or can be installed against a panel-receiving surface (e.g., wall, floor, ceiling, etc. for a bathroom or shower enclosure).  The reference further discloses that it is well known in the art 
	Regarding claims 1, 13, 15, 18, 23, 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known acrylic-modified isophthalate-based polyester gelcoat compositions as disclosed in HONGO ‘729 as the gelcoat layer in the fiber-reinforced molded products of NISHIYAMA-JP ‘559 in order to provide the surface of said molded products with superior moisture resistance and enhanced adhesion with the other layers of the molded articles.
	Further regarding claims 1, 11, 13, one of ordinary skill in the art would have selected the formulations forming the glass fiber-containing intermediate layer (2) and fiber-reinforced resin layer (3) to allow crosslinking between said layers (2) and (3) during curing and thereby produce chemical bonding between said adjacent layer (2) and (3) as suggested by SELF ‘024 in order to improve interlayer adhesion between intermediate layer (2) and fiber-reinforced resin layer (3).
	Further regarding claims 1, 11-13, one of ordinary skill in the art would have formed the fiber-reinforced molded product of NISHIYAMA-JP ‘559 in panel or sheet form in order to form enclosure components for bathtubs or showers, as suggested by TORRES and MORNEAU ET AL, in order to produce attractive, delamination-resistant, water-resistant components for bathroom or washing facility structures (e.g., shower stalls, bathtubs, etc.).
	Regarding claims 6-10, 19-21, one of ordinary skill in the art would have applied one or more additional layers of fiber-reinforced resin layers to the back surface of the fiber-reinforced articles of NISHIYAMA-JP ‘559 having the shape of panels as suggested by TORRES in order 
 	Regarding claims 24-25, one of ordinary skill in the art would have selected the formulations forming additional layers applied to the fiber-reinforced resin layer (3) to allow crosslinking between said additional layers and fiber-reinforced resin layer (3) during curing and thereby produce chemical bonding between said additional layers and fiber-reinforced layer (3) as suggested by SELF ‘024 in order to improve interlayer adhesion between said additional layers and fiber-reinforced resin layer (3).

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that the disclosure of chemical bonding between the intermediary layer and a backing layer of made from the material identified by the trademark ARMORCORE provides adequate support for the limitation requiring the presence of chemical bonding between the intermediary layer and a backing layer of the claimed genus of polyester resin.    
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163 (II)(3)(a)(ii).
 	However, the Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species). 

MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019]

(II)(3)(a)(ii)

* * *

"representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.). 

 	In the present instance, the disclosure as originally filed only discloses the existence of chemical bonding when the backing layer is made of a polyester resin composition identified only by the trademark ARMORCORE.  However, since: (i) thermosetting polyester resin compositions used in fiber-reinforced composites can vary significantly in chemical structure and properties (e.g., the specific types and/or amounts of repeating units in the polyester resin component; the amount and/or type of reactive or crosslinking groups present in the polyester resin component; the presence (or absence) of reactive or non-reactive additives in the composition as a whole; etc.); and (ii) Applicant has not provided any identifying characteristics (i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) with respect to the material identified by the trademark ARMORCORE, aside from the fact that it contains an unidentified polyester resin; there is no indication that Applicant considered the formation of chemical bonding between the 
	Applicant further argues that the statement in the disclosure as originally filed that the backing layer of polyester resin may “consist” of the material represented by ARMORCORE necessarily means that “the ARMORCORE-branded material is polyester resin”.  However, the statement relied upon by Applicant only means that the backing layer may be made entirely of the ARMORCORE-branded material. However, contrary to Applicant’s assertions, it is unclear from the disclosure as originally filed whether the ARMORCORE-branded material contains only a single polyester resin, or whether the ARMORCORE-branded material contains polyester resin in combination with other components (e.g., other polymers; additives such as stabilizers, fillers, flow agents, adhesion-promoters, curing agents, cure catalysts, etc.).  Furthermore, the statement relied upon by Applicant does not provide sufficient identifying characteristics (i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) that would make the ARMORCORE-branded material representative of the entire genus of polyester-based resins and polyester-based resin compositions which can be used in the production of curable fiber-reinforced composites.
	(B) Applicant’s arguments with respect to STONE ET AL ‘234 being allegedly non-analogous art have been considered but are moot in view of the new grounds of rejection in the present Office Action. 
	(C) Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 in the previous Office Action mailed 03/08/2021 have been considered but are moot in view of the new grounds of rejection in the present Office Action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	GRAEFE ET AL (US 4,844,955) and GRAEFE ET AL (US 4,844,944) disclose composite articles with layers containing reactive groups, which upon curing form chemical bonding between said layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 11, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787